        2:19-cv-02149-CSB-JEH # 6             Page 1 of 3                                                 E-FILED
                                                                        Monday, 19 August, 2019 02:29:01 PM
                                                                                Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

DANIEL DENEEN, AS INDEPENDENT                          )
ADMINISTRATOR OF THE ESTATE OF                         )
YINGYING ZHANG, DECEASED,                              )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )       Case No. 2:19-cv-2149-CSB-EIL
                                                       )
THOMAS G. MIEBACH, JENNIFER R.                         )
MAUPIN, and BRENDT A. CHRISTENSEN,                     )
                                                       )
       Defendants.                                     )
                                                       )

            DEFENDANTS THOMAS G. MIEBACH AND JENNIFER R. MAUPIN’S
                  MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Defendants Thomas G. Miebach and Jennifer R. Maupin (collectively, the “Defendant

Social Workers”), through their counsel, hereby move to dismiss the complaint filed by Plaintiff

Daniel Deneen, as the Independent Administrator of the Estate of Yingying Zhang, Deceased (the

“Estate”), pursuant to Fed. R. Civ. P. 12(b)(6). The grounds for dismissal are set forth in the

Memorandum of Law that the Defendant Social Workers have filed contemporaneously with this

motion. The Defendant Social Workers request that this Court set this matter for oral argument

and schedule a hearing shortly after the Motion to Dismiss is fully briefed.

       WHEREFORE, the Defendant Social Workers respectfully request that this Court grant

their Motion to Dismiss in its entirety, and afford such other relief that the Court believes is proper

and just.
       2:19-cv-02149-CSB-JEH # 6   Page 2 of 3




Dated: August 19, 2019                    Respectfully submitted,

                                          GREENBERG TRAURIG, LLP

                                          /s/ Gregory E. Ostfeld
                                          Gregory E. Ostfeld
                                          John F. Gibbons*
                                          Tiffany S. Fordyce*
                                          Thomas J. Sotos*
                                          Scott Dorsett*
                                          * application for admission forthcoming
                                          77 W. Wacker Drive, Suite 3100
                                          Chicago, IL 60601
                                          Tel: (312) 456-8400

                                          Attorneys for Defendants Thomas G.
                                          Miebach and Jennifer R. Maupin




                                      2
       2:19-cv-02149-CSB-JEH # 6          Page 3 of 3



                               CERTIFICATE OF SERVICE

        The undersigned certifies that DEFENDANTS THOMAS G. MIEBACH AND
JENNIFER R. MAUPIN’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT was
served via this Court’s ECF system on this 19th day of August, 2019 on the following counsel of
record:

       James C. Pullos
       Clifford Law Offices, P.C.
       120 N LaSalle St., Suite 3100
       Chicago, IL 60602



                                                   By:    /s/ Gregory E. Ostfeld
                                                          Gregory E. Ostfeld




                                              3
